Citation Nr: 1614022	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  15-11 463	)	DATE
	)
	)

THE ISSUES

1.  Whether there was Clear and Unmistakable Error (CUE) in a December 2014 Board decision which denied service connection for schizoaffective disorder.  

2.  Whether there was CUE in a December 2014 Board decision which denied service connection for a left hand disability.  

(The claim for entitlement to service connection for schizoaffective disorder is the subject of a separate decision)
 


REPRESENTATION

Moving party represented by:  Chisholm, Chisholm, & Kilpatrick



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1989 to November 1989. 

2.  In November 2015, the U.S. Court of Appeals for Veterans Claims (Court)
vacated that portion of the December Board 2014 decision that denied service connection for schizoaffective disorder; as such, it is no longer a case or controversy as to the issue of whether there was CUE in the Board's December 2014 denial of service connection for schizoaffective disorder. 

3.  The Moving Party's claim for CUE with respect to the denial of service connection for a left hand disability in the December 2014 Board decision, and statements in support thereof, do not aver any fundamental error, including any relevant misapplication of law and/or oversight of applicable fact, and therefore categorically do not set forth cognizable error in the prior Board decision.

CONCLUSIONS OF LAW

1.  The Court having vacated the Board's December 2014 denial of service connection for schizoaffective disorder, the Board is precluded from reaching the merits of the moving party's motion alleging CUE in that portion of the December 2014 Board decision; therefore the CUE motion with respect to the Board's denial of service connection for schizoaffective disorder must be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 20.1400(b) (2015).

2.  Because the pleading requirements for a motion for revision of a decision based on CUE have not been met as to the denial of service connection for this disability, the motion with respect to the Board's denial of service connection for a left hand disability must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed above, the Court vacated the Board's December 2014 denial of service connection for schizoaffective disorder.  The Court's vacatur has the legal effect of nullifying that portion of the Board's December 16, 2014, decision that   denied service connection for schizoaffective disorder.  Consequently, the moving party's January 2015 motion with respect to the Board denial of service connection for schizoaffective disorder has been effectively rendered moot by the Court's action as there is no longer a case or controversy as to the issue of whether there was CUE in that portion of the December 2014 Board decision that denied service connection for schizoaffective disorder.  As such, the Board must dismiss the moving party's motion alleging CUE in that portion of the December 2014 Board decision that denied service connection for schizoaffective disorder, as an adjudication on that motion is precluded as a matter of law.  38 C.F.R. § 20.1400.

With respect to the Board's denial of the claim for service connection for a left hand disability, a motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).

The Veteran in his January 2015 motion alleging CUE with respect to the Board's denial of service connection for a left hand disability in its December 2014 decision did not aver any fundamental error, including any relevant misapplication of law and/or oversight of applicable fact, which would have resulted in a manifestly different outcome, as the moving party in making this motion relied on medical evidence-pertaining to the question of whether he had suffered from a stroke, to which a VA physician in March 2013 attributed the Veteran's left hand disability-dated after the December 2014 Board decision.  An averment of CUE premised upon new evidence that was not before the Board by definition cannot be error, as CUE is necessarily constrained by the evidence before the Board at the time of its original decision.  See Damrel v. Brown, 6 Vet. App. 242, 245(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14  (1992) (en banc).  As such, because the moving party's motion with respect to the Board's denial of service connection for a left hand disability fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.

ORDER

The motion as to whether there was CUE in that portion of the December 2014 Board decision that denied service connection for schizoaffective disorder is dismissed.

The motion asserting CUE in that portion of the December 2014 Board's denial of service connection for a left hand disability is dismissed without prejudice to refiling.




	                       ____________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish. 




